Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action based on the application filed on November 23rd, 2021, which claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status of Claims
Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 9, and 17 are presented in independent form.


Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via
internet e-mail to any Internet correspondence which contains information subject to the
confidentiality requirement as set forth in 35 U3.0. 122, such as proposed Examiner’s
Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64
PR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner
(e.g. proposed Examiner’s Amendments), the Applicant must place a written
authorization in the record. Applicant may authorize electronic and email communication
by the Examiner via PTO Automated Interview Request web service. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AER) at http://www.uspto.gov/interviewpractice.

Information Disclosure Statement
The information disclosure statements filed on December 8th, 2021 comply with the provisions of 37 CFR 1.97, 1.98, except crossed out documents. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  .
Claims 1, 9, and 17 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 9,804,834, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the system performs update to hybrid application using downloaded update resource bundle from the web server.
Claims 1, 9, and 17 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, and 11 of U.S. Patent No. 9,904,537, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because when the hybrid application invoked, the native layer can load from local storage a resource bundle including the web code needed to present the web view graphical user interface, and/or facilitate communication with the web server.
Claims 1, 9, and 17 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10,365,916, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because when the hybrid application invoked, the native layer can load from local storage a resource bundle including the web code needed to present the web view graphical user interface, and/or facilitate communication with the web server.
Claims 1, 9, and 17 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, and 11 of U.S. Patent No. 10,704,087, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because when the hybrid application invoked, the native layer can load from local storage a resource bundle including the web code needed to present the web view graphical user interface, and/or facilitate communication with the web server.
Claims 1, 9, and 17 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, and 11 of U.S. Patent No. 11,200,044, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because when the hybrid application invoked, the native layer can load from local storage a resource bundle including the web code needed to present the web view graphical user interface, and/or facilitate communication with the web server.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Ding et al. (US Publication No. 2014/0047517 – hereinafter, Ding) in view of Padmavilasom (US Publication No. 2014/0325470 – hereinafter, Padmavilasom) in further in view of Wang et al. (US Patent No. 9,489,190 – hereinafter, Wang).
Regarding claim 1:
Ding discloses a method, comprising: 
executing, by a computing device, a software application comprising a native component for managing resources locally and a resource bundle having non-native web code defining a web view for the software application (FIG. 2 and associated text, such as, “execute a network application 125 implemented according to a hybrid-client model. The network application 125 may include a native component 210 and a web component 215 … The native component 210 may include a portion of the network application 125 configured to run as a native application on the networked computing device 105…Exemplary web components 215 may include the WebView component of the Android operating system or the UIWebview webkit component of the Apple iOS operating system…” (See paras [0029] – [0031])); 
upon executing the software application, 
loading, by the native component, the web view (FIG. 2 and associated text, such as, “A user may interact with the user interface 230 provided by the web component 215 according to the network content 130, and may make a request associated with the code content using the native function of the networked computing device… Responsive to the on page load complete HTML event that is triggered upon completion of loading of the web page (e.g., in response to the onload event of the HTML Body tag), the native component 210 of the hybrid-model network application 125 may inject additional JavaScript functions into the HTML document of the web page received by the web component 215. The additional JavaScript functions may define an interface configured to expose native application services to the web page” (See paras [0033] – [0034])), and 
loading, by the web view, the resource bundle stored local to the computing device (FIG. 2 and associated text, such as, “the hybrid-model network application 125 may create a web component 215 instance using the native component 210 of the hybrid-model network application 125. The hybrid-model network application 125 may then launch the web component 215. The web component 215 may be configured to load a web page containing content such as HTML, JavaScript, CSS and image files” (See para [0034])), [[the resource bundle comprising a native configuration file that identifies a current version of the software application installed on the computing device]]; 
But, Ding does not explicitly teach:
the resource bundle comprising a native configuration file that identifies a current version of the software application installed on the computing device;
receiving, by the web view, an updated native configuration file corresponding to an updated version of the software application; and 
storing, by the native component, the updated native configuration file locally to the computing device.
However, Padmavilasom discloses:
the resource bundle comprising a native configuration file that identifies a current version of the software application installed on the computing device (FIG. 3 and associated text, such as, “local files 304 may store information related to the user and/or the client 310. Local files 304 may store a cache of local data. Local files 304 may be configured to facilitate the functionality of hybrid application 301 and native engine 306. For instance, local files 304 may contain application files that may reside locally in order to accelerate execution of hybrid application 301, native engine 306, and/or web browser 303 code. Local files 304 may also permit client 310 to function and to execute hybrid application 301 without a connection to Internet 315. In one embodiment, local files 304 may comprise local files that may be updated each time a hybrid application 301 or native engine 306 synchronizes with a remote server, such as remote server 120 in FIG. 1. For instance, local files 304 may comprise, among other things, image resources for a hybrid application 301, and the image resources in local files 304 may be updated any number of times, as required, in order to keep hybrid application 301 running the most up-to-date version possible.” (See para [0035]);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Padmavilasom into the teachings of Ding because that would have provided local files, which may contain application files that may reside locally in order to accelerate execution of hybrid application, native engine, and/or web browser code. Local files may also permit client to function and to execute hybrid application without a connection to Internet as suggested by Padmavilasom (See par. [0035]).
However, Wang discloses:
receiving, by the web view, an updated native configuration file corresponding to an updated version of the software application (“To update an application on a computing device, one or more messages including update information may be sent to the computing device from another device (e.g., an update server device or a messaging server device). The update information included in the message(s) may be information to update one or more features of an application. Such feature update information may provide an updated version of the application, including updates to the features, functions, design, user interface, code, or other aspects of the application. For example, feature update information may include updates to the source code or to the binary executable of the application. Such updates may implement new functions or features, or modify functions or features that were supported in a previous version of the application.” (See Col. 2, line 60 – Col. 3, liens 6)); and  
storing, by the native component, the updated native configuration file locally to the computing device (FIG. 4 and associated text, such as, “The update information 108 applied to the currently active application 116(1) may generate an updated application 118 that is updated with regard to its feature(s), state, or both feature(s) and state. In cases where the update information 108 is applied to the currently inactive application 116(2) through use of the interpreter engine module 114(2), the interpreter engine module 114(2) may process the update information 108 and write the updates to memory on the computing device(s) 102(1)” (See Col. 6, lines 43-53)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang into the teachings of Ding and Padmavilasom because that would have enabled updates to be applied to currently inactive application(s) 116(2) without launching a full version of the interpreter engine module 114(1) that may consume memory and processing capabilities, generate an intrusive UI, or otherwise impact performance or user experience on the computing device(s) as suggested by Wang (See Col. 6, lines 53-59).

Regarding claim 2:
The rejection of claim 1 is incorporated, but, Ding does not explicitly teach:
obtaining, by the web view, the current version of the software application from the resource bundle.
However, Padmavilasom discloses:
obtaining, by the web view, the current version of the software application from the resource bundle (FIG. 3 and associated text, such as, “local files 304 may store information related to the user and/or the client 310. Local files 304 may store a cache of local data. Local files 304 may be configured to facilitate the functionality of hybrid application 301 and native engine 306. For instance, local files 304 may contain application files that may reside locally in order to accelerate execution of hybrid application 301, native engine 306, and/or web browser 303 code. Local files 304 may also permit client 310 to function and to execute hybrid application 301 without a connection to Internet 315. In one embodiment, local files 304 may comprise local files that may be updated each time a hybrid application 301 or native engine 306 synchronizes with a remote server, such as remote server 120 in FIG. 1. For instance, local files 304 may comprise, among other things, image resources for a hybrid application 301, and the image resources in local files 304 may be updated any number of times, as required, in order to keep hybrid application 301 running the most up-to-date version possible.” (See para [0035]);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Padmavilasom into the teachings of Ding because that would have provided local files, which may contain application files that may reside locally in order to accelerate execution of hybrid application, native engine, and/or web browser code. Local files may also permit client  to function and to execute hybrid application without a connection to Internet as suggested by Padmavilasom (See par. [0035]).

Regarding claim 3:
The rejection of claim 2 is incorporated, but, Ding does not explicitly teach:
requesting, by the web view, version update information for the software application, the requesting comprising the current version of the software application installed on the computing device.
However, Wang discloses:
requesting, by the web view, version update information for the software application, the requesting comprising the current version of the software application installed on the computing device (“On receiving the message(s) 106, the messaging client module 110 may parse, analyze, or otherwise process the message(s) 106 to extract the update information 108 and identify one or more applications targeted by the message(s) 106 (e.g., application(s) to be updated). In some implementations, the message(s) 106 may include application identification information that identifies the application(s) for which the message(s) 106 carry update” (See Col. 5, lines 44-52)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang into the teachings of Ding and Padmavilasom because that would have enabled updates to be applied to currently inactive application(s) 116(2) without launching a full version of the interpreter engine module 114(1) that may consume memory and processing capabilities, generate an intrusive UI, or otherwise impact performance or user experience on the computing device(s) as suggested by Wang (See Col. 6, lines 53-59).

Regarding claim 4:
The rejection of claim 1 is incorporated, but, Ding does not explicitly teach:
upon receiving the updated native configuration file, determining, by the web view, that a resource in the resource bundle should be updated.
However, Wang discloses:
upon receiving the updated native configuration file, determining, by the web view, that a resource in the resource bundle should be updated (FIG. 4 and associated text, such as, “The update information 108 applied to the currently active application 116(1) may generate an updated application 118 that is updated with regard to its feature(s), state, or both feature(s) and state. In cases where the update information 108 is applied to the currently inactive application 116(2) through use of the interpreter engine module 114(2), the interpreter engine module 114(2) may process the update information 108 and write the updates to memory on the computing device(s) 102(1)” (See Col. 6, lines 43-53)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang into the teachings of Ding and Padmavilasom because that would have enabled updates to be applied to currently inactive application(s) 116(2) without launching a full version of the interpreter engine module 114(1) that may consume memory and processing capabilities, generate an intrusive UI, or otherwise impact performance or user experience on the computing device(s) as suggested by Wang (See Col. 6, lines 53-59).

Regarding claim 9:
This is a non-transitory computer readable medium version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

Regarding claim 10:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 11:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.



Regarding claim 12:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Regarding claim 17:
This is a system version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

Regarding claim 18:
The rejection of base claim 17 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Low et al. (US Publication No. 2014/0109115) discloses a hybrid application that provides developers the ability to write an application once using web technologies such as HTML, CSS3 and JavaScript and simultaneously deploy that application to multiple environments, such as a web server, Android, iOS, Windows Desktop, Mac OS X Desktop, plus other platforms in the future.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        November 3rd, 2022